In a petition for rehearing the plaintiff urges that the circumstances of this case bring it within an exception to the rule that "in pari delicto potior est conditio defendentis,"
because the good of the public is involved, and that the public good demands that the defendant's obligation be enforced.
The good of the public is not involved in this case unless some other party than the plaintiff is concerned or interested therein. If the plaintiff is solvent and able to pay its debts, including those due its depositors, notwithstanding the loss of its demand against the defendant, then it would seem that the public is not interested in the matter. There is nothing in the case which purports to show or to claim that the rights of creditors or depositors were involved or endangered by the loss of this asset of the plaintiff. Consequently, the basis for the exception in favor of the plaintiff is wanting. If, in any subsequent action, it shall appear that it is necessary for the protection of creditors or depositors to enforce this obligation, the opinion and judgment in this action will not be a bar to such relief.
The petition for a rehearing is denied.
Shaw, C. J., Lawlor, J., Wilbur, J., Richards, J., pro tem.,
and Lennon, J., concurred.